Citation Nr: 0508036	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING

The appellant.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in February 2003, 
and a substantive appeal was received in March 2003.  The 
veteran testified at a personal hearing at the RO in May 
2003.  


FINDINGS OF FACT

1.  The veteran is 61 years old and a college graduate.  He 
last worked as a security guard from which job he retired.  

2.  The veterans' claimed disabilities include degenerative 
disc disease of the lumbosacral spine evaluated as 40 % 
disabling, hypertension evaluated as 10 % disabling, 
degenerative osteoarthritis of the left knee evaluated as 10% 
disabling, degenerative osteoarthritis of the right knee 
evaluated as 0% disabling, sinusitis evaluated as 0% 
disabling, urinary tract infection evaluated as 20% 
disabling, and anxiety evaluated as 0% disabling.  The 
combined rating is 60 %.  

3.  The veteran does not have one nonservice-connected 
disability ratable at 60 % or more, or a single disability 
rated at 40 % or more with additional nonservice-connected 
disabilities to bring the combined rating to 70 % or more.

4.  The veteran' disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.

5.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.

CONCLUSION OF LAW

The criteria for a permanent and total disability evaluation 
for pension purposes have not been met. 38 U.S.C.A. §§ 
1521,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17, and Part 4 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to nonservice-connected pension.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in July 2003 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the July 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Nonservice-connected pension criteria

The present appeal involves the veteran's claim for VA 
nonservice-connected disability benefits.  Under the 
provisions of 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to non-service connected disabilities which are not the 
result of the veteran's willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15.

There are several alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (rating schedule).  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate Diagnostic Code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, non-service 
connected disabilities are evaluated under the criteria as 
service connected disabilities.  Individual evaluations are 
then combined under the provisions of 38 C.F.R. § 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

There is a presumption of total and permanent disability for 
those pension applicants deemed disabled by the Social 
Security Administration, if the applicant is a patient in a 
nursing home for long-term care because of disability, or if 
the applicant is 65 years of age and meets certain income and 
net worth requirements.  See 38 U.S.C.A. §§ 1502, 1513, 1521, 
1522.  The Board notes here, however, that the veteran is 
under 65 years of age and that he has reported that he has 
not applied for or been awarded Social Security benefits.  
Accordingly, the provisions of the new statutory changes are 
not applicable.  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  It should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board first notes that veteran's service from January 
1967 to December 1970 was entirely within the period 
designated by Congress as the Vietnam Era, which is more than 
90 days during a period of war as required in 38 U.S.C.A § 
1521(j)(1).  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The 
Board now proceeds to consider the appropriate evaluation of 
the veteran's disabilities.  

The RO has rated the veteran's disabilities as follows:  
degenerative disc disease of the lumbosacral spine evaluated 
as 40 percent disabling; degenerative arthritis of the left 
knee evaluated as 10 percent disabling; degenerative 
arthritis of the right knee evaluated as non-compensably 
disabling; hypertension evaluated as non-compensably 
disabling; sinusitis evaluated as non-compensably disabling; 
urinary tract infections evaluated as non-compensably 
disabling and an anxiety disorder evaluated as non-
compensably disabling.  

Degenerative disc disease of the lumbosacral spine 

Factual background

The veteran complained of low back pain at the time of a July 
2002 VA examination.  It was noted that the pain was more 
frequent on cold days.  No functional impairment was 
demonstrated at the time of the examination.  The pain 
limited activities like bending.  There was reduced range of 
motion.  Pain was present from 80-90 degrees during range of 
motion testing.  No weakness or loss of motion was present 
due to functional loss.  

On VA spine examination in June 2003, the veteran complained 
of intermittent pain and stiffness in the lower back which 
began in 2000.  The pain was constant and moderate in 
intensity but aggravated by work.  There was no increase in 
symptomatology due to flares and there was no functional loss 
due to pain on use.  The veteran was unable to lift heavy 
objects but he was able to perform his activities of daily 
living without assistance.  Physical examination of the 
lumbosacral spine revealed slight tenderness but no spasm or 
neurological deficits.  The range of motion was forward 
flexion from 0 to 75 degrees actively and forward flexion 
from 0 to 70 degrees when pain began.  Backward flexion was 
from 0-15 degrees before pain began.  Lateral flexion was 
from 0 to 30 degrees before pain began.  Rotation was from 0-
40 degrees before pain was present.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  

In September 2003, a private physician reported that the 
veteran had been diagnosed with degenerative joint disease.  
He had been complaining of lumbosacral pain.  

Analysis

The Board notes that the degenerative disc disease of the 
lumbosacral spine is correctly rated as 40 percent disabling 
under Diagnostic Code 5295.  This Code provides criteria for 
rating lumbosacral strain.  Diagnostic Code 5295 provides a 
zero percent rating for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  It is noted that 40 percent is 
the maximum rating provided under this Code.  A schedular 
rating in excess of 40 percent cannot be assigned under 
Diagnostic Code 5295.  

With respect to other potentially applicable Diagnostic 
Codes, there is no competent evidence demonstrating that the 
veteran had ankylosis of the lumbar spine or fracture 
residuals; thus, a higher rating is not  warranted under 
38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, or 5289 (Prior 
to September 26, 2003) and 38 C.F.R. § 4.71, Diagnostic Codes 
5235, 5237, 5242 (Effective from September 26, 2003).  

In considering whether a higher rating is warranted under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, this rating code was changed during the pendency of 
the appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Thus, the Board must address whether, if applicable, a higher 
rating would be warranted under either the new or old 
criteria.  VAOPGCPREC 3-2000 (April 2000).

Under the old criteria, in effect prior to September 23, 
2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board finds there is no competent 
evidence of record demonstrating the presence of any of the 
symptomatology required for a 60 percent evaluation.  There 
is no evidence of characteristic pain or muscle spasms nor 
were there any neurological symptoms associated with the 
back.  

Under the criteria effective since September 23, 2002, 
intervertebral disc syndrome may be evaluated based on the 
total duration of incapacitating episodes (requiring bed rest 
and treatment by a physician) over the past 12 months, or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Code 5293 (66 Fed.  
Reg. 54345-54349 (2002)).  The Board finds that 
incapacitating episodes have not been shown, let alone for a 
total duration of at least six weeks over the past 12 months, 
as is required for a 60 percent rating under the new 
criteria.  Id.  In addition, no significant neurological 
findings, due to the back disability, have been shown to be 
nearly constantly present; thus, a higher rating based on 
separate evaluations of orthopedic and neurological 
manifestations may not be granted.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8540.  

The Board concludes that the criteria in Diagnostic Code 5295 
more closely approximate the veteran's disability, and thus, 
his disability is most appropriately rated under that code, 
as 40 percent disabling.  

Further, the evidence does not show pain on use or during 
flare-ups which results in such additional functional 
impairment as to warrant a higher rating.  See 38 C.F.R. §§  
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The reports of the VA examinations associated with the claims 
file indicate that the veteran does not experience any 
additional functional loss due to pain on use or during 
flares.  See also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (finding that where the veteran was in receipt of the 
maximum disability rating available for limitation of motion, 
a higher rating based on functional impairment due to pain 
was not appropriate)

Hypertension 

Factual background

In April 2002, a private physician reported the veteran had a 
blood pressure of 180/110 in 1974 based on his memory.  It 
was noted that the physician's clinical records were 
destroyed in a flood.  

A private physician diagnosed hypertension in May 2002.  
Blood pressure was 160/100 sitting and 170/100 lying.  

Essential uncontrolled hypertension was diagnosed at the time 
of a July 2002 VA examination.  Blood pressure was recorded 
as 140/90, 150/100 and 130/90 sitting, standing and lying 
respectively.  

On VA hypertension examination in June 2003, the veteran 
complained of headaches and dizziness but no syncope.  Blood 
pressure was 150/90 lying, 160/96 sitting and 160/100 
standing.  The diagnosis was essential hypertension.  

In September 2003, a private physician reported that he had 
been diagnosed with hypertension.  A blood pressure of 
180/110 was reported.  

Analysis

The RO has evaluated the veteran's hypertension as non-
compensably disabling under Diagnostic Code 7101.  A 10 
percent rating for hypertension is assigned where the 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more or where a veteran has 
a history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  The next higher 
evaluation of 20 percent disabling is available for 
hypertension manifested by diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  
The next higher evaluation of 40 percent disabling is 
available for hypertension manifested by diastolic pressure 
predominantly 120 or more.  Finally, the maximum evaluation 
of 60 percent disabling is available for hypertension that is 
manifested by diastolic pressure predominantly 130 or more.  
The Notes following Diagnostic Code 7101 indicate that 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  Hypertension is defined 
as diastolic blood pressure that is predominantly 90mm or 
greater.  Isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board finds the veteran's hypertension warrants a 10 
percent evaluation under Diagnostic Code 7101 as the 
competent evidence of record demonstrates that the veteran's 
diastolic pressure was predominantly 100 or more.  A rating 
in excess of 10 percent is not warranted for hypertension, as 
there is no competent evidence of record demonstrating the 
presence of diastolic pressures predominantly of 110 or more, 
or systolic pressure predominantly 200 or more.  



Degenerative osteoarthritis of the left knee 

Factual background

On VA examination in July 2002, it was determined that there 
was no loss of motion in the knee.  The veteran complained of 
occasional joint pains while walking.  

The veteran testified at a May 2003 RO hearing that he had 
problems with his left knee.

At the time of a June 2003 VA joints examination, the veteran 
complained of left knee pain and stiffness.  There was no 
swelling, erythema or instability.  There was no reported 
increase in disability due to flares of pain.  There were no 
episodes of dislocation or recurrent subluxation.  The effect 
on the veteran's daily activities was determined to be mild.  
The left knee was tender.  Physical examination revealed a 
range of motion from 0-130 degrees before pain began.  The 
passive range of motion was 0-140 degrees.  There was no 
instability.  The assessment was degenerative arthritis of 
the knee.  A June 2003 X-ray was interpreted as revealing a 
spur formation on the intercondylar eminences.

Analysis

Diagnostic Code 5003, for degenerative arthritis established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved, in this case Diagnostic 
Codes 5260 and  5261.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable rating.  When limited to 45 degrees a 10 
percent rating is assigned.  A 20 percent evaluation requires 
that flexion be limited to 30 degrees.  Flexion must be 
limited to 15 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260.  The Board finds the left knee 
disability is correctly evaluated as 10 percent disabling.  
The competent evidence of record demonstrates that knee 
flexion can be performed beyond 30 degrees.  This is so even 
when the veteran's complaints of pain on use and during 
flares are taken into account.  The examiner who conducted 
the June 2003 VA joints examination provided the range of 
motion where the veteran begins to experience pain.  
Additionally, this examiner found that there was no increase 
in disability in the knee due to flares.  A rating in excess 
of 10 percent is not warranted upon consideration of Deluca 
and 38 C.F.R. §§ 4.40 and 4.45.  

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of the leg to 
5 degrees warrants a noncompensable rating.  When limited to 
10 degrees a 10 percent rating is assigned.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.  The Board finds a rating in excess of 10 percent 
is not warranted for the knee disability when evaluated under 
Diagnostic Code 5261 as there is no competent evidence of 
record demonstrating that the knee disability is productive 
of a limitation of extension greater than 10 degrees.  A 
rating in excess of 10 percent is not warranted upon 
consideration of Deluca and 38 C.F.R. §§ 4.40 and 4.45.  The 
examiner who conducted the most recent VA examination in June 
2003 determined that the veteran did not experience any 
additional loss of function in his knees due to pain on use 
or during flares.  

A rating in excess of 10 percent is not warranted under any 
other Diagnostic Code used to evaluate knee disabilities.  
There is no competent evidence of the presence of ankylosis, 
recurrent subluxation or lateral instability, problems with 
cartilage, a limitation of extension greater than 10 degrees 
or any impairment of the tibia and fibula.  A rating in 
excess of 10 percent is therefore not warranted when the knee 
disability is evaluated under Diagnostic Codes 5256, 5257, 
5258, 5261 or 5262.  



Degenerative osteoarthritis of the right knee 

Factual background

On VA examination in July 2002, it was determined that there 
was no loss of motion in the knee.  The veteran complained of 
occasional joint pains on walks.  The knee was stable.  

On VA examination in June 2003, it was determined that there 
was no limitation of motion of the right knee.  The 
assessment was degenerative arthritis of the right knee.  

A June 2003 X-ray was interpreted as revealing a spur 
formation on the intercondylar eminences.

Analysis

Diagnostic Code 5003, for degenerative arthritis established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved, in this case Diagnostic 
Codes 5260 and  5261. 

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260. 

When limitation of motion of the knee involved is non-
compensable under these Diagnostic Codes, a rating of 10 
percent is for application for each knee affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  

20 percent:  With x-ray evidence of involvement of  two or 
more major joints or two or more minor joint  groups, with 
occasional incapacitating  exacerbations.  

10 percent:  With x-ray evidence of involvement of two or 
more major joints or two or more minor joint  groups.  

38 C.F.R. § 4.71a (2003).  The 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id., Note (1).   

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260. 

The Board finds a compensable evaluation is not warranted for 
the right knee.  The two physical examinations conducted in 
July 2002 and June 2003 both resulted in determinations that 
the veteran did not experience any loss of motion in the 
right knee.  While there is X-ray evidence of the 
degenerative arthritis in the right knee, there is no 
competent evidence of the presence of any loss of motion in 
the right knee.  An increased rating is not warranted under 
any rating criteria which provides compensation based on 
limitation of motion of the right knee.  

A rating in excess of 10 percent is not warranted under any 
other Diagnostic Code used to evaluate knee disabilities.  
There is no competent evidence of the presence of ankylosis, 
recurrent subluxation or lateral instability, problems with 
cartilage, or any impairment of the tibia and fibula.  A 
rating in excess of 10 percent is therefore not warranted 
when the knee disability is evaluated under Diagnostic Codes 
5256, 5257, 5258, or 5262.  




Sinusitis

Factual background

The veteran testified at a May 2003 RO hearing that he had 
problems with his sinuses.

On VA examination in June 2003, the veteran complained of 
nasal stuffiness with recurrent frontal headache which had 
been present for 20 years.  Treatment consisted of 
decongestant-antihistamine tablets.  The veteran reported 
mild right frontal heaviness twice per week.  He also 
reported a cough.  Physical examination revealed a midline 
nasal septum, congested turbinates, swollen slightly 
congested ethmoid, hypertrophied interior turbinates, a clear 
watery nasal discharge and no polyps.  The nasopharynx was 
clear.  There was no sinus tenderness and no crusting.  The 
diagnosis was chronic sinusitis.  

Analysis

A non-compensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

The Board finds the veteran's sinusitis has been correctly 
evaluated as non-compensably disabling.  There is no evidence 
of record demonstrating that the disability is manifested by 
incapacitating episodes.  No health care professional has 
ordered bedrest to treat the veteran's sinusitis.  There is 
also no evidence of record indicating that the veteran 
experiences three to six non-capacitating episodes per year 
nor is there any evidence of the presence of purulent 
discharge or crusting.  The veteran has reported the presence 
of headaches but the Board finds this symptomatology alone is 
insufficient to warrant a compensable evaluation for 
sinusitis.  

Urinary tract infections 

Factual background

In April 2002, a private physician reported that the veteran 
had a urinary tract infection in 1974 based on his memory.  
The physician's clinical records were reportedly destroyed in 
a flood.  

On VA examination in July 2002, the veteran complained of 
intermittent epigastric pains.  He urinated three to four 
times per night.  There was no evidence of recurrent urinary 
tract infection.  A urinary tract infection was diagnosed.  

At the time of a VA examination general medical examination 
in July 2002, it was noted that the veteran did not have any 
dysuria and no hematuria.  

In May 2002, a private physician reported that the veteran 
experienced frequent urination.  Urinalysis was noted to 
revealed pus cells.  The diagnosis was chronic urinary tract 
infection.  

On VA genitourinary examination in June 2003, the veteran 
complained of urinary frequency and slight dysuria.  There 
was no incontinence.  The veteran reported urinary tract 
infections in 1980 and 2002 but he was not hospitalized and 
he did not receive any treatment.  The diagnosis was previous 
history of urinary tract infection without signs or symptoms 
being observed at the time of the examination.  

In September 2003, a private physician reported that the 
veteran had been diagnosed with urinary tract infection.  

Analysis

The veteran's urinary tract infection has been evaluated as 
non-compensably disabling under Diagnostic Code 7512 which 
provides the rating criteria for cystitis of all etiologies.  
Cystitis is to be evaluated as voiding dysfunction.  

Voiding dysfunction where the predominant symptom is leakage 
warrants a 60 percent rating when it requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  When absorbent materials 
must be changed 2-4 times a day, a 40 percent rating is 
warranted.  When less frequent changing of absorbent 
materials is required, a 20 percent rating is warranted.  
When the primary symptom is frequency, the maximum rating of 
40 percent is warranted when daytime voiding interval is less 
than one hour, or awakening to void occurs five or more times 
a night.  When the daytime voiding interval is between 1 and 
2 hours or awakening at night to void occurs 3 to 4 times, a 
20 percent rating is warranted.  When the primary symptom is 
obstructed voiding, the maximum, 30 percent, rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a. 

The Board finds the preponderance of the evidence 
demonstrates that the main symptomatology associated with the 
disability is urinary frequency.  The veteran has reported at 
the time of the VA examination in July 2002, that he urinated 
three to four times per night.  A urinary tract infection was 
diagnosed.  The Board finds the veteran is competent to 
report on the presence of this symptomatology.  Where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  Based on 
this report of symptomatology, the Board finds the veteran's 
urinary tract infection should be evaluated as 20 percent 
disabling based on urinary frequency.  There is no evidence 
of record indicating that a rating in excess of 20 percent is 
warranted for the urinary tract infection symptomatology.  

Anxiety disorder

Factual background

A December 2001 private clinical record includes a diagnosis 
of insomnia rule out psychosis.  

A VA examination in July 2002 resulted in a diagnosis of no 
anxiety neurosis found.  

The veteran testified at a May 2003 RO hearing that he had 
problems with continuous loss of memory.  

On VA examination in June 2003, the veteran reported problems 
with insomnia, irritability, forgetfulness, and a lack of 
motivation.  Mental status evaluation revealed that the 
veteran's mood was slightly dysphoric and slightly anxious.  
He reported that he heard voices when he was half asleep but 
the examiner noted this was not a psychotic feature.  The 
veteran reported fleeting homicidal thoughts when he was 
angry.  The veteran was able to care for himself.  He was 
oriented.  There was no memory loss as the veteran was able 
to relate recent and remote details.  The examiner noted that 
there was some obsessive or ritualistic behavior which 
interfered with routine activities but he did not give any 
examples.  The rate and flow of speech was relevant.  No 
panic attacks were observed.  The veteran was slightly 
anxious.  He reported some sleep impairment with irritability 
the following day.  The veteran had the capacity to manage 
his own affairs.  The axis I diagnosis was alcohol abuse.  No 
Axis II diagnosis was made.  Noted psychosocial stressors 
were financial worries, unemployment and illness with no 
money to buy medicines.  A GAF of 60 was assigned for 
moderate symptoms.  



Analysis

The Board finds the veteran's anxiety disorder is correctly 
evaluated as non-compensably disabling.  The competent 
evidence of record demonstrates that the veteran does not 
have an anxiety disorder.  

Computation

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25, the Board finds that the 
veteran's nonservice-connected disabilities warrant a 60 
percent combined evaluation.  Based on this combined 
evaluation, which does not indicate permanent and total 
disability under the "average person" standard, the Board may 
not grant entitlement to VA pension benefits pursuant to 38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.

II.  38 C.F.R. §§ 4.16(a), 4.17

Second, a veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. §§ 4.16(a), 4.17.  Total disability will be 
considered to exist where there is impairment of mind or body 
which is sufficient to render impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled veteran.  38 C.F.R. § 3.340.  Full 
consideration must be given to unusual physical or mental 
defects in individual cases.  38 C.F.R. § 4.15.

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements.  If 
there is only one such disability, it must be ratable at 60 
percent or more;  if there are two or more disabilities, 
there must be at least one disability rated at 40 percent or 
more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a one hundred percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

In this case, as previously shown, the veteran does not have 
one disability ratable at 60 percent or more or a combination 
of disabilities ratable at 70 percent or more.  Therefore, 
the Board may not grant the veteran entitlement to VA pension 
benefits pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16(a), 4.17.


III. 38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
veteran is unemployable by reason of disability, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

The veteran in this case is 61 years old and has a college 
degree.  He was retired as a security guard.  The most recent 
VA examination determined that the veteran's Global 
Assessment of Functioning Score was 60 which represented only 
moderate symptoms.  In light of these facts, the Board is of 
the opinion that the veteran clearly has the education, 
training, and experience to obtain employment.  Although the 
availability of work may be limited, the veteran is 
physically and mentally able to work.  The veteran has held 
employment positions in the past, and in consideration of his 
work history, his age, and his education, there has been no 
showing that he is precluded from employment.  

Having considered the combined effect of disability, age, 
education, and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.



IV. Conclusion

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that a permanent and 
total disability evaluation for pension purposes is not 
warranted.


ORDER


The appeal is denied.  




	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


